DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/416,518, filed on January 22, 2015.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with David R. Metzger on March 25, 2021.

The application has been amended as follows:

In the Claims:


A display unit comprising:
a first substrate;
a light-emitting element between the first substrate and a second substrate in a display region, the light-emitting element including a first electrode layer, a luminous layer, and a second electrode layer;
a first inorganic layer between the first substrate and the luminous layer;
a second inorganic layer covering the luminous layer;
a first organic layer between the first substrate and the first electrode layer;
a second organic layer between the first electrode layer and the second inorganic layer;
a separation groove penetrating the first organic layer and the second organic layer and surrounding the display region;
a first sealing portion where the first inorganic layer and the second inorganic layer seal a first outer edge of the first organic layer and a first outer edge of the second organic layer at an inner side of the separation groove; and
a second sealing portion where the first inorganic layer and the second inorganic layer seal a second outer edge of the first organic layer and a second outer edge of the second organic layer other than at the first sealing portion,
wherein,
the second inorganic layer extends into the first inorganic layer via the separation groove and completely fills the separation groove,

an outer periphery of the third organic layer surrounds the display region,
the third organic layer covers the light-emitting element in the display region, and
the first sealing portion is not overlapped by the third organic layer.

Claim 4 (Currently Amended).
The display unit of claim 1, further comprising 

Claim 5 (Currently Amended).
The display unit of claim 1, 

Claim 6 (Currently Amended).
A display unit comprising:
a first substrate;
a light-emitting element in a display region, the light-emitting element including a first electrode layer, a luminous layer, and a second electrode layer;
a first inorganic layer between the first substrate and the luminous layer;

a first organic layer between the first substrate and the first electrode layer;
a second organic layer between the first electrode layer and the second inorganic layer;
a separation groove penetrating the first organic layer and the second organic layer and surrounding the display region;
a first sealing portion where the first inorganic layer and the second inorganic layer seal a first outer edge of the first organic layer and a first outer edge of the second organic layer at an inner side of the separation groove;
a second sealing portion where the first inorganic layer and the second inorganic layer seal a second outer edge of the first organic layer and a second outer edge of the second organic layer other than at the first sealing portion;
a third organic layer, the third organic layer and the first organic layer at opposites sides of the second inorganic layer, the third organic layer covering the light-emitting element in the display region, the third organic layer not overlapping the first sealing portion; and
a fourth inorganic layer adjacent an outer edge of the third organic layer,
wherein the second inorganic layer extends into the first inorganic layer via the separation groove and completely fills the separation groove.

Claim 7 (Cancelled).

Claim 8 (Currently Amended).
 claim 1, comprising a third inorganic layer on the first inorganic layer, the third inorganic layer being between the first inorganic layer and the second inorganic layer.

Claim 10 (Currently Amended).
The display unit of  claim 1, comprising a third inorganic layer on the second inorganic layer, the third inorganic layer being between the first inorganic layer and the second inorganic layer.

Claim 13 (Currently Amended).
A display unit comprising:
a first substrate;
a second substrate;
a light-emitting element in a display region, the light-emitting element including a first electrode layer, a luminous layer, and a second electrode layer;
a first inorganic layer between the first substrate and the luminous layer;
a second inorganic layer covering the luminous layer;
a first organic layer between the first substrate and the first electrode layer;
a second organic layer between the first electrode layer and the second inorganic layer;
a separation groove penetrating the first organic layer and the second organic layer and surrounding the display region;

a second sealing portion where the first inorganic layer and the second inorganic layer seal a second outer edge of the first organic layer and a second outer edge of the second organic layer other than at the first sealing portion;
a seal section bonding the second inorganic layer to the second substrate; and
a third organic layer, the third organic layer and the first organic layer at opposites sides of the second inorganic layer, the third organic layer covering the light-emitting element in the display region,
wherein,
the second inorganic layer extends into the first inorganic layer via the separation groove and completely fills the separation groove,
the third organic layer is between the second inorganic layer and the second substrate,
the third organic layer and the first sealing portion do not overlap,
the second substrate seals the display region in cooperation with the seal section and the third organic layer,
the first sealing portion is outside of an outer edge of the third organic layer, and
the seal section is adjacent the outer edge of the third organic layer.

Claim 14 and 17-18 (Cancelled).


The display unit of claim 1, further comprising .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 2, 4-5, 7-13, and 16-18 filed on January 08, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on October 16, 2020 are hereby withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8-13, 15-16, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claims 1, 6, and 13 including that the second inorganic layer extends into the first inorganic layer via the separation groove and completely fills the separation groove. Therefore, claims 1, 6, and 13 are allowable. Accordingly, claims 2, 4-5, 8-12, 15-16, 21, and 24 are allowable as they depend upon claim 1; claims 22 and 25 are allowable as they depend upon claim 6; and claims 23 and 26 are allowable as they depend upon claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892